Citation Nr: 1742382	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pinguecula. 

2.  Entitlement to service connection for a sleep disorder, including sleep apnea and insomnia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and anxiety, to include residuals of traumatic brain injury.   

3.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2008 to March 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Philadelphia, Pennsylvania.

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

Regarding the Veteran's claim for service connection for a sleep disorder, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, while the Veteran's service connection claim on appeal was previously characterized as a claim for service connection for sleep apnea, in light of Brokowski and the medical findings of record, the Board has recharacterized the issue as a claim for entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia. 

The Board observes that the Veteran has also perfected an appeal as to the issues pertaining to the propriety of the assigned ratings for his lumbar spine sprain with degenerative arthritis, and left knee patellar tendonitis with degenerative arthritis; however, as he has requested a Board hearing in connection with such appeal, those issues will be the subject of a separate Board decision issued at a later date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Bilateral Pinguecula 

The Veteran last underwent a VA examination in November 2015 so as to determine the nature and severity of his service-connected bilateral pinguecula.  Upon examination, the VA examiner found the Veteran's visual acuity as the following: bilateral uncorrected distance was 20/40 or better; bilateral uncorrected near was 20/70; and bilateral corrected distance and near was 20/40 or better.  The examiner further found that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The examiner noted that the Veteran's pupils were round and reactive to light; there was no afferent pupillary defect present; and he did not have anatomical loss, light perception only, extremely poor vision, blindness in either eye, corneal irregularity that resulted in severe irregular astigmatism, or diplopia.  A tonometry was performed using Goldmann applanation.  Here, the Veteran's bilateral eye pressure was 17.  Slit lamp and external eye examination was normal except for a trace appearance of pinguecula nasally without ocular dryness in the right eye, and a trace appearance of pinguecula nasally and conjunctiva without ocular dryness in the left eye.   The Veteran's internal eye exam (fundus) was normal bilaterally.  The examiner further noted that the Veteran did not have a visual field defect, contraction of a visual field, loss of a visual field, a scotoma, or legal blindness based upon visual field loss.  The examiner indicated the Veteran's conjunctival condition as bilateral pinguecula.  Here, the examiner indicated that there was no decrease in visual acuity or other visual impairment attributable to such condition.  The Veteran did not have scarring or disfigurement or incapacitating episodes.  The examiner found that the Veteran's bilateral pinguecula did not impact his ability to work.  The examiner concluded that there was a very trace appearance of conjunctival thickening, which indicated pingueculas.  The examiner further concluded that pingueculas were common non-cancerous growths of conjunctival tissues, and there was no ocular impact or vision decrease. 

However, at his subsequent November 2015 Board hearing, the Veteran reported additional bilateral eye symptoms that were not recorded by the November 2015 examiner and that he had previously denied.  Such symptoms include constant dry or runny/teary eyes; blurred vision; and vision that was "very worse now."  He further reported that he was told by his VA physicians that there was something blocking his field of vision, and surgery had been recommended.  The Veteran noted that he had been using eye wash fluid that was prescribed to him.  He further noted that his bilateral pinguecula impacted his daily life and employment as he was not able to use his glasses whenever he became teary eyed, and such was needed when he was using the computer.  Additionally,  a March 2016 VA treatment record indicated that the Veteran's right eye had clear drainage.  Therefore, as the evidence suggests that the Veteran's bilateral pinguecula symptomatology may have increased in severity since the November 2015 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Sleep Disorder 

In his October 2013 claim, the Veteran specifically sought to establish service connection for sleep apnea.  His essential contention, which he raised in a March 2014 written correspondence and at his November 2015 Board hearing, is that he had begun to experience symptoms of sleep apnea while on active duty.  In this regard, the Veteran reported that, since approximately 2012, individuals would complain of him snoring throughout the night.  He further reported that, when on active duty, his schedule consisted of him working from midnight to dusk and, as such, he currently was not able to go to sleep at night.  Here, the Veteran asserted that the type of schedule he had in the Navy with respect to his night shifts may have contributed to his sleep apnea.  Additionally, the Veteran noted that he continued to have problems with snoring and sleeping through the night since service. 

The Veteran's service treatment records (STRs), which include his April 2008 and  September 2009 Reports of Medical History, contain his report that he never had or was experiencing frequent trouble sleeping.  However, a January 2013 STR indicates that, on a Fleet and Marine Corps Health Risk Assessment, the Veteran scored "unhealthy" on the sleep category.

The Veteran was afforded a VA examination in December 2013 in connection with his claim.  At such time, he indicated a history of loud snoring and reports from his friends that he appeared to stop breathing at times.  He further indicated that he was being treated for insomnia.  Upon review of a December 2013 sleep study, the examiner found that the Veteran did not have or had ever had sleep apnea.  Rather, it was noted that the Veteran was currently experiencing persistent daytime hypersomnolence.  As no diagnosis was rendered, no etiological opinion was offered.   

A September 2013 VA treatment record noted a DSM-IV diagnosis of insomnia.  In this regard, the Veteran reported that he usually did not sleep well; he last slept well prior to joining the Navy; and being in the Navy, with various shift changes, seemed to have affected his sleep.  An assessment noted that the Veteran had an insomnia problem that was common among persons who were in the Navy, and experienced constantly interrupted sleep patterns.  A December 2013 VA treatment record noted that the Veteran underwent a sleep study.  Here, the VA physician concluded that no significant obstructive sleep apnea was seen during the recorded time; however, moderate snoring was noted.   An August 2014 VA treatment record revealed the Veteran's complaint of trouble with sleep initiation.  A March 2015 VA treatment record indicated the Veteran's complaint of not being able to sleep until 2:00am.  A May 2015 VA treatment record noted the Veteran's complaint of not being able to sleep and, as such, he obtained a job working the night shift.  

Moreover, in a May 2016 VA examination for the Veteran's now service-connected PTSD with depression and anxiety, to include residuals of traumatic brain injury, the Veteran reported that he had been restless in bed and yelling out in his sleep, which had been occurring for a long time, and was currently getting approximately 3-4 hours of broken sleep per night.  The examiner indicated sleep disturbance/ chronic sleep impairment as one of the Veteran's PTSD symptoms.  Furthermore, in a September 2016 VA Disability Benefits Questionnaire pertinent to the Veteran's traumatic brain injury, his subjective symptoms included having trouble sleeping almost every night (frequent insomnia). 

Based on the above, the Board finds that, while the competent evidence of record does not contain a diagnosis of sleep apnea, such confirms that the Veteran has a current diagnosis of insomnia.  Consequently, the Board finds that a remand is necessary in order to obtain an opinion as to whether such is disorder is separate and distinct from his service-connected PTSD with depression and anxiety, to include residuals of traumatic brain injury, and, if so, whether such is directly related to the Veteran's military service, or secondary to such service-connected disability. 

Hemorrhoids

The Veteran is seeking service connection for hemorrhoids.  Specifically, he asserts that his current hemorrhoids were diagnosed in approximately September 2013, shortly after his separation from active duty service.  Additionally, in March  2014 written correspondence, the Veteran stated that he began to experience hemorrhoids when he was on active duty.  Furthermore, at his November 2015 Board hearing, he testified that, when he was on active duty, he experienced some pain and bleeding when he would use the bathroom.  The Veteran further testified that such symptoms began in approximately 2011; he was given pain medication whenever he went to see a doctor; and since service, he had continued to experience such symptoms. 
As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of hemorrhoids as evidenced by a December 2013 VA examination.  

The Veteran's STRs include a January 2008 record that reflects his complaint of diarrhea.  However, April 2008 and  September 2009 Reports of Medical History and accompanying Reports of Medical History, reflect that clinical evaluation was normal in regard to his anus and rectum.  The examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.  The concurrent medical history reports contain the Veteran's report that he never had or was experiencing rectal disease, hemorrhoids, or blood from the rectum.  

The Veteran was afforded a VA examination in September 2013 in connection with his claim.  At such time, he described episodes of left lower quadrant sharp, cramping abdominal pains; each episode lasted approximately 20 minutes and occurred approximately once a month since 2011.  Following examination, the examiner noted a diagnosis of internal or external hemorrhoids as of the date of the examination.  The examiner further noted that the Veteran had two enlarged external hemorrhoids.  However, the examiner did not provide an etiological opinion.  

The Veteran was afforded a second VA examination in December 2013.  At such time, he reported that, following his diagnosis at his prior VA examination, he had been treated with topical hydrocortisone and psyllium fiber.  He further reported that he had a significant flare approximately a week ago and went to the VA ER for treatment; no acute intervention was required, but he had a surgical consult pending for options regarding more definitive treatment.  Following examination, the examiner noted a diagnosis of internal or external hemorrhoids as of 2013.  Here, the examiner indicated that the Veteran had large external hemorrhoids; and that such were mild or moderate, with pain on defecation and blood on toilet tissue.  However, the examiner did not provide an etiological opinion. 

Thereafter, a January 2014 VA addendum opinion was obtained.  In this regard, the examiner opined that the Veteran's hemorrhoids were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that the Veteran's STRs showed no anal or rectal complaints; no documentation of hemorrhoids by examination; that the April 2008 and September 2009 physical examinations documented normal anal and rectal examinations; and that the Veteran noted "no" to the questionnaire regarding rectal disease, hemorrhoids, or bleeding in January 2009.  The examiner further reported that the Veteran's separation examination was not located.  

However, as noted above, at his November 2015 Board hearing, the Veteran indicated that his hemorrhoids and the corresponding symptoms did not begin until approximately 2011.  The Veteran further indicated that, at such time, he received treatment at the San Diego, California, VA Medical Center (VAMC), as well as at the Naval Amphibious Base in Coronado, California.  In this regard, while the Veteran's claims file contains VA treatment records dated from April 2013 to August 2016 from the VA Mission Valley Clinic in San Diego, California; and dated from March 2013 to August 2016 from the San Diego, California, VAMC, there appears to be prior treatment records that have not been requested or obtained.  Therefore, a remand is necessary in order to attempt to obtain such VA treatment records for consideration in the Veteran's appeal. 

The Board further notes that, while the Veteran has provided a description of the nature of his in-service symptoms that he believes led to his current diagnosis of hemorrhoids, such in-service symptoms have not been confirmed.  However, following the development ordered in connection with this remand, the AOJ should review the complete record and conduct any additional indicated development with regard to this claim, to include, if necessary, obtaining an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from the San Diego, California, VAMC, as well as at the Naval Amphibious Base in Coronado, California, dated from 2011 to April 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the AOJ should review the complete record and conduct any additional indicated development with regard to the Veteran's claim for service connection for hemorrhoids, to include, if necessary, obtaining an addendum opinion.

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected bilateral pinguecula.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral pinguecula, to include any resulting scarring and/or disfigurement.  The examiner should also comment on the functional impairment resulting from such disability.

If the examiner finds that the Veteran has a decrease in his visual acuity and/or visual field, he or she should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is a result of the service-connected bilateral pinguecula or is due to other causes.  

The examiner's report must include a complete rationale for all opinions expressed. 

4.  Forward the record to an appropriate VA examiner in order to offer an opinion addressing the nature and etiology of his sleep disorder, diagnosed as insomnia.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  After reviewing the record in full, the examiner should address the following inquiries:

(A)  Is the Veteran's diagnosed insomnia a disorder that is separate and distinct from his service-connected PTSD with depression and anxiety, to include residuals of traumatic brain injury, or is such a symptom, or part and parcel, of such disability?  In offering such opinion, the examiner should consider the September 2013 VA treatment record that noted a DSM-IV diagnosis of insomnia, and the May 2016 VA examiner's report that indicated sleep disturbance/chronic sleep impairment as one of the Veteran's PTSD symptoms.

(B)  If the Veteran's diagnosed insomnia is a disorder that is separate and distinct from his service-connected PTSD with depression and anxiety, to include residuals of traumatic brain injury, is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset in, or is otherwise, related  to the Veteran's military service?  In offering such opinion, the examiner should consider the Veteran's in-service score of "unhealthy" on the sleep category with respect to the Fleet and Marine Corps Health Risk Assessment in January 2013, and the September 2013 VA treatment record that indicated an assessment that the Veteran had an insomnia problem that was common among persons who were in the Navy and experienced constantly interrupted sleep patterns.

(C)  If the Veteran's diagnosed insomnia is a disorder that is separate and distinct from his service-connected PTSD with depression and anxiety, to include residuals of traumatic brain injury, is it at least as likely as not (i.e., a 50 percent or greater probability) that such is caused OR aggravated by such service-connected disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

The examiner's report must include a complete rationale for all opinions expressed.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the July 2014 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




